DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 4, line 1, after “claim”, delete “1” and insert - - 3 - -.
Claim 5, line 1, after “claim”, delete “1” and insert - - 3 - -.
Claim 6, line 1, after “claim”, delete “1” and insert - - 3 - -.
Claim 7, line 1, after “claim”, delete “1” and insert - - 3 - -.

Allowable Subject Matter
Claims 3-10 allowed.
Regarding claim 3, the prior art of record does not anticipate nor render obvious to one of ordinary skilled in the art a fluorescent glue for an LED lighting bar comprising various elements as claimed, more specifically, wherein the heat radiation material having a refractive index larger than 1.4 and heat emissivity larger than 0.8 is formed by covalently bonding mica powder with one or more of boron nitride, aluminum oxide, silicon oxide, or calcium fluoride.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875